Citation Nr: 1423417	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  14-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bladder disease.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for chronic obstructive pulmonary disease.

5.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before a decision may be rendered with respect to the Veteran's claims.

In his April 2012 application for benefits, the Veteran identified several private medical centers and hospitals where he sought treatment for the various medical conditions on appeal.  However, it does not appear that there were any efforts made to contact the treatment providers in order to obtain the Veteran's private medical records.  The Veteran's claims file does include a July 2012 Authorization and Consent to Release Information to the VA (authorization) signed by the Veteran's wife for VA to obtain the private medical records for the Veteran's hearing loss, back, COPD and heart claims.  However, the form is not signed by the Veteran and does not indicate the treatment providers who treated him for the listed conditions or the dates he received treatment.  Rather, the authorization form indicated that "all the information required was given at the [VA Regional Office in Indianapolis] in June 2012."  The Veteran's claims file does not show that RO ever attempted to obtain the records or request further information from the Veteran.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain any available private medical records from the treatment providers identified in his application.  

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records dated since January 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding records of pertinent medical treatment from VA or private health care providers. With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Ask the Veteran to provide written authorization for VA to obtain private medical records from the following providers identified by the Veteran: Community Hearing Center, Indianapolis, Ind.; St. Francis Hospital, Mooresville, Ind.; Westview Hospital, Indianapolis, Ind.; Indiana Heart, Indianapolis, Ind.; Community Hospital, Indianapolis, Ind.  

All attempts to secure this evidence must be documented in the claims file.  If the RO is unable to secure the identified records after making reasonable efforts to obtain them, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran that are dated since January 2014.

3.  Following completion of the above, review the claims file and undertake any additional development deemed necessary.  This may include making arrangements for a VA medical examination to determine the etiology of the disorders on appeal.

4.  Then re-adjudicate the Veteran's claims.  If it remains denied, issue an appropriate (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



